Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/855,527 filed 4/22/20. Claims 1-10 are pending with claims 1, 7 and 9 in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the data storage means" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the data processing means” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “said individual” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said identity document" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art teaches a cryptography system for digital identity authentication and to request verification of an identity of an individual (see Van Der Veldon US 2019/0149328 A1). The prior art teaches secure storage and communication of authenticated user identity and personal information using a database of anonymized, individually encrypted user records (see Sallis US 2014/0372752 A1).

Allowable Subject Matter
Claims 1-8 are allowed. Claims 9-10 are allowed upon overcoming the current 112 rejection. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims:  With respect to claim 1 and all its dependencies, A method of registering data from an individual's identity document, the method being characterized in that it comprises implementing by a server data processing means5, the following steps: Receipt of a photograph of said individual visible on said identity document, an optical reading data element of the identity document, and at least one personal data element of said individual; Extraction by analysis of said photograph of a reference information representative of 10the appearance of said photograph; Generation of a random string, calculation of an encoded data element by applying an encoding procedure to said reference information representative of the appearance of said photograph and said random string; Storage on the server data storage means of:  15Said encoded data element;  A cryptographic imprint of a first concatenation of the optical reading data element of the identity document and the random string; An encryption with a cryptographic imprint of a second concatenation of the optical reading data element of the identity document and the random string, different from the 20first concatenation, of at least one personal data element of said individual. With respect to claim 7 and all its dependencies, A method for authenticating an identity document, characterized in that it comprises the implementation of the following steps: Receipt by a server data processing means of an acquired image of said identity 5document, the image representing at 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/



KAH